UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2016 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number 000-29461 SEAFARER EXPLORATION CORP. (Exact name of registrant as specified in its charter) Florida 90-0473054 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 14497 N. Dale Mabry Highway, Suite 209-N, Tampa, Florida 33618 (Address of principal executive offices)(Zip code) (813) 448-3577 Registrant’s telephone number 1 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, everyInteractive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act). Yes o No þ As of May 18, 2016, there were 1,580,730,617 shares of the registrant’s common stock, $.0001 par value per share, outstanding. 2 SEAFARER EXPLORATION CORP. Form10-Q For the Quarterly Period Ended March 31, 2016 TABLE OF CONTENTS PART I: FINANCIAL INFORMATION 4 Item1. Financial Statements (unaudited) 5 Condensed Balance Sheets: March 31, 2016 and December31, 2015 5 Condensed Statements of Operations: Three months ended March 31, 2016 and 2015 6 Condensed Statements of Cash Flows: Three months ended March31, 2016 and 2015 7 Notes to Condensed Financial Statements 8 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item3. Quantitative and Qualitative Disclosures About Market Risk 28 Item4T. Controls and Procedures 28 PART II: OTHER INFORMATION 30 Item1. Legal Proceedings 30 Item1A. Risk Factors 30 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item3. Defaults Upon Senior Securities 31 Item4. Submission of Matters to a Vote of Security Holders 31 Item5. Other Information 31 Item6. Exhibits 32 SIGNATURES 33 3 Part 1: Financial Information Statements in this Form 10-Q Quarterly Report may be “forward-looking statements.”Forward-looking statements include, but are not limited to, statements that express our intentions, beliefs, expectations, strategies, predictions or any other statements relating to our future activities or other future events or conditions.These statements are based on our current expectations, estimates and projections about our business based, in part, on assumptions made by our management.These assumptions are not guarantees of future performance and involve risks, uncertainties and assumptions that are difficult to predict.Therefore, actual outcomes and results may differ materially from what is expressed or forecasted in the forward-looking statements due to numerous factors, including those risks discussed in this Form 10-Q Quarterly Report, under “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and in other documents which we file with the Securities and Exchange Commission. In addition, such statements could be affected by risks and uncertainties related to our financial condition, factors that affect our industry, market and customer acceptance, changes in technology, fluctuations in our quarterly results, our ability to continue and manage our growth, liquidity and other capital resource issues, compliance with government regulations and permits, agreements with third parties to conduct operations, competition, fulfillment of contractual obligations by other parties and general economic conditions.Any forward-looking statements speak only as of the date on which they are made, and we do not undertake any obligation to update any forward-looking statement to reflect events or circumstances after the date of this Form 10-Q Quarterly Report, except as required by Federal Securities law. 4 Item 1. Financial Statements SEAFARER EXPLORATION CORP. CONDENSED BALANCE SHEETS March 31, December 31, Assets Current assets: Cash $ $ Prepaid expenses Deposits Total current assets Property and equipment, net Total assets $ $ Liabilities and Stockholders' Deficit Current liabilities: Accounts payable and accrued expense $ $ Note payable - Convertible notes payable, net of discounts of $1,720 and $17,295 Convertible notes payable, related parties Convertible notes payable, in default Convertible notes payable, in default - related parties Convertible notes payable, at fair value, net of discounts of $10,742 and $7,357 Shareholder loan Notes payable, in default Notes payable, in default - related parties Total current liabilities Commitments and contingencies Stockholders' deficit: Preferred stock, $0.0001 par value - 50,000,000 shares authorized; 67 shares issued Series A - 7 shares issued and outstanding at March 31, 2016 and December 31, 2015 - - Series B - 60 shares issued and outstanding at March 31, 2016 and December 31, 2015 - - Common stock, $0.0001 par value - 1,750,000,000 shares authorized; 1,394,616,687 and 1,332,102,348 shares issued and outstanding at March 15, 2016 and December 31, 2015 Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See notes to condensed financial statements. 5 SEAFARER EXPLORATION CORP. CONDENSEDSTATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, Revenue $
